DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 12-02-2021. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “IP block”, “firmware load interface” in claim 1, “IP-facing”, “system-facing” in claim 11 and “first interface” and “second interface” in claim 16. 

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0176524 by Dewan et al. in view of U.S. Publication No. 2020/0026505 by Olderdissen et al. 

As per claim 1, Dewan et al. discloses a system-on-a-chip (SoC), comprising: 
a processor core; (Fig. 1 illustrates a microcontroller 104)
a fabric; (Fig 1 illustrates fabric 108)

the first IP block having a first microcontroller configured to provide a first microcontroller architecture; (¶ [0018] states that “Example SoC 102 includes IP blocks IP0 110, IP1 112, .  . . , IPN 114.  An IP block may be of varying types, including general-purpose processors (e.g., in-order or out-of-order cores), fixed function units, graphics processors/engines, I/O controllers, display controllers, media processors, 
modems, network interface devices, etc. In some embodiments, IP0 110 is a 
general-purpose processor and the other IP blocks are special-purpose devices”. Further still, the  “IP1 112 exposes the IP1 112 pipeline state to JTAG by entering into "probe mode," which is a mode or state of the IP1 112 in which test instructions or code may be executed to test the IP1 112.  After testing of the IP1 112 is complete, the IP1 112 exits probe mode and may resume normal operation.The microcontroller 104 receives 118 commands 116 from a remote user; the microcontroller 104 then sends 120 the remote user commands 116 to the vTAP of IP1 112.  The microcode of IP1 112 "executes" these remote user commands 116 on the pipeline within IP1 112.  After execution of every instruction, the microcode of IP1 112 reads the values in various state registers.  The IP1 112 microcode then provides 122 these values, through the vTAP of IP1 112, to the remote debugging software 106.  Using this mechanism, the remote debugging software 106 may be used to set break points on the IP1 112, inject interrupts, inject exceptions, monitor model-specific registers, monitor performance counters, set thermal limits, etc. ¶s [0021-0022]

a first firmware load interface configured to provide a standardized hardware interface to the first microcontroller architecture, 
wherein the standardized hardware interface provides an architecture-agnostic mechanism to securely load a first firmware to the first intellectual property block; and 
circuitry to provide a loader to load a firmware to the first IP block via the first firmware load interface.
However, Olderdissen et al. explicitly discloses the following:
a first firmware load interface configured to provide a standardized hardware interface to the first microcontroller architecture, (Fig 1 illustrates a “firmware manager” via a leader node and a multi-vendor computing system. According to ¶ 0037, the system is capable to “implement a vendor-agnostic interface”) 
wherein the standardized hardware interface provides an architecture-agnostic mechanism to securely load 1a first firmware to the first intellectual property block; and (¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  
circuitry to provide a loader to load a firmware to the first IP block via the first firmware load interface. (Fig 1A illustrates one or more nodes having first 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dewan et al. and Olderdissen et al.  because, both references are in the same field of endeavor. Olderdissen’s teaching of translating vendor agnostic firmware to vendor specific firmware would enhance Dewan's system by allowing the system to be updated with various firmware more quickly than traditional methods thus improving firmware updates. 

As per claim 2, Dewan as modified discloses wherein the first firmware load interface is integrated into the first IP block. (¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  
As per claim 3, Dewan as modified discloses wherein the first firmware load interface is external to the first IP block. (Fig 1a illustrates a leader node that generates a system wide firmware operation that is external to multi-vendor computing system) 
As per claim 4, Dewan as modified discloses wherein the first firmware load interface is an IP block discrete from the first IP block. (¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  
As per claim 5, Dewan as modified discloses further comprising: 
a second IP block having a second microcontroller, (Fig 1 of Dewan et al. illustrates one or more IPs) , (Fig 1a of Olderdissen et al. discloses one or more C1, C2, C3, .  . . , CN components) 
the second microcontroller having a second microcontroller architecture different from the first microcontroller architecture; and (¶ [0018] states that “Example SoC 102 includes IP blocks IP0 110, IP1 112, .  . . , IPN 114.  An IP block may be of varying types, including general-purpose processors (e.g., in-order or out-of-order cores), fixed function units, graphics processors/engines, I/O controllers, display controllers, media processors, modems, network interface devices, etc. In some embodiments, IP0 110 is a general-purpose processor and the other IP blocks are special-purpose devices”) , (Fig 1a of Olderdissen et al. discloses one or more C1, C2, C3, .  . . , CN components that vendor specific ) 
 a second firmware load interface to provide the standardized hardware interface to securely load a second firmware to the second IP block. (Olderdissen et al.; A software framework, such as firmware management framework 120, is a logical abstraction in which a certain set of shared programming objects (e.g., programming code) providing generic functionality can be selectively overridden or specialized by programming objects (e.g., programming code) providing specific functionality ¶s 0040, 0037)

As per claim 6, Dewan as modified discloses wherein securely loading the first firmware comprises a single-stage loading. (Olderdissen et al. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates; ¶ [0052, abstract, claim 1 “sequentially”. )
As per claim 7, Dewan as modified discloses wherein securely loading the first firmware comprises a multi-stage loading. (Olderdissen et al. “in parallel” , abstract, claim 1, ¶ 0043) 
As per claim 8, Dewan as modified discloses wherein the multi-stage loading comprises loading by multiple agents at different stages of operation. (¶ 0032 states that “The herein disclosed techniques can address such deficiencies by creating a set of firmware modules that implement a vendor-agnostic interface to a set of vendor-specific firmware operations (operation 1).  Multiple instances of a firmware manager are implemented in the clustered computing system to interact with the firmware modules through an abstraction layer (operation 2).  When firmware operations are invoked at the system (e.g., at the firmware manager at a leader node) (operation 3), a set of resource usage data for the system is collected (operation 4) to generate a firmware operation schedule (operation 5).  For example, load balancing techniques can be applied to the resource usage data to determine a target processing environment (e.g., node), a scheduled execution time, and/or other attributes for each of the firmware instructions to be executed to carry out the firmware operations.  The firmware instructions are then dispatched to the firmware managers at the target processing environments (operation 6).  The firmware modules identified to process the scheduled firmware instructions at each target processing environment are then downloaded (operation 7).  The dispatched firmware instructions are then performed on the multi-vendor cluster components (e.g., C1, C2, C3, C4, .  . . , CN) in accordance with the generated schedule (operation 8).”

As per claim 11, Dewan discloses an intellectual property (IP) block, comprising: (IPs: Fig 1) 
a microcontroller; and ((¶ [0018] states that “Example SoC 102 includes IP blocks IP0 110, IP1 112, .  . . , IPN 114.  An IP block may be of varying types, including general-purpose processors (e.g., in-order or out-of-order cores), fixed function units, graphics processors/engines, I/O controllers, display controllers, media processors, modems, network interface devices, etc. In some embodiments, IP0 110 is a general-purpose processor and the other IP blocks are special-purpose devices”. Further still, the  “IP1 112 exposes the IP1 112 pipeline state to JTAG by entering into "probe mode," which is a mode or state of the IP1 112 in which test instructions or code may be executed to test the IP1 112.  After testing of the IP1 112 is complete, the IP1 112 exits probe mode and may resume normal operation.The microcontroller 104 receives 118 commands 116 from a remote user; the microcontroller 104 then sends 120 the remote user commands 116 to the vTAP of IP1 112.  The microcode of IP1 112 "executes" these remote user commands 116 on the pipeline within IP1 112.  After execution of every instruction, the microcode of IP1 112 reads the values in various state registers.  The IP1 112 microcode then provides 122 these values, through the vTAP of IP1 112, 
an IP-facing interface comprising circuitry to interface internally with the IP block; and (¶ [0108]ends 120 the remote user commands 116 to the vTAP of IP1 112.  The microcode of IP1 112 "executes" these remote user commands 116 on the pipeline within IP1 112)
Dewan does not distinctly disclose: 
a firmware dashboard, the firmware dashboard comprising:
a system-facing interface comprising circuitry to provide a standardized load interface for a firmware of the IP block. 
However, Olderdissen et al. discloses: 
a firmware dashboard, the firmware dashboard comprising: (Fig 1 illustrates a “firmware manager” via a leader node and a multi-vendor computing system. According to ¶ 0037, the system is capable to “implement a vendor-agnostic interface”)
a system-facing interface comprising circuitry to provide a standardized load interface for a firmware of the IP block. (¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  

As per claim 14, Dewan as modified discloses wherein the IP block is configured to receive the address and size of an IP-block-addressable memory location of the system, the memory location to contain the firmware. (¶ 0131 of Olderdissen et al. states that “Communications link 815 can be configured to transmit (e.g., send, receive, signal, etc.) any type of communications packets comprising any organization of data items.  The data items can comprise a payload data, a destination address (e.g., a destination IP address) and a source address (e.g., a source IP address), and can include various packet processing techniques (e.g., tunneling), encodings (e.g., encryption), and/or formatting of bit fields into fixed-length blocks or into variable length fields used to populate the payload.  In some cases, packet characteristics include a version identifier, a packet or payload length, a traffic class, a flow label, etc. In some cases, the payload comprises a data structure that is encoded and/or formatted to fit into byte or word boundaries of the packet.” )
As per claim 16, Dewan discloses an integrated circuit, comprising: 
a first interface configured to communicatively couple to an intellectual property (IP) block; (interface between IPs and fabric 108; Fig 1) 

circuitry to provide bridge and wrapper functionality between the IP block and the SoC, (fabric 108; Fig 1) 
Dewan does not distinctly disclose:

wherein the bridge and wrapper functionality are to provide a standardized and architecture-agnostic load flow to load a firmware to the IP block, and to carry out the load flow in a manner specific to an architecture of the IP block. 
However, Olderdissen et al. discloses: 
wherein the bridge and wrapper functionality are to provide a standardized and architecture-agnostic load flow to load a firmware to the IP block, and to carry out the load flow in a manner specific to an architecture of the IP block. ((¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dewan et al. and Olderdissen et al.  because, both references are in the same field of endeavor. Olderdissen’s teaching of translating vendor agnostic firmware to vendor specific firmware would enhance Dewan's system 
As per claim 19, wherein the load flow supports an on-IP firmware verification security model. (Olderdissen et al.; A software framework, such as firmware management framework 120, is a logical abstraction in which a certain set of shared programming objects (e.g., programming code) providing generic functionality can be selectively overridden or specialized by programming objects (e.g., programming code) providing specific functionality; ¶s 0040, 0037. Fig 3D discloses securely injecting firmware),

Claims 9, 10, 12, 13, 20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0176524 by Dewan et al. in view of U.S. Publication No. 2020/0026505 by Olderdissen et al. and further view of Publication No. 20140095886 by Futral et al.. 
As per claim 9, Dewan as modified discloses wherein to control the securely loading the firmware. (Olderdissen et al. discloses cryptographic signature, or hash, or checksum.  
Dewan as modified does not distinctly disclose the processor core comprises a set of registers to control securely loading firmware. 
However, Futral et al. discloses a processor core comprises a set of registers to control securely loading firmware. (The TPM also includes platform configuration registers (PCRs) to allow secure storage related to measurements of firmware, software, and platform specific configuration settings; ¶ 0011) 

As per claim 10, Dewan as modified discloses further comprising a security engine to securely load the first firmware to the first IP block. (Olderdissen et al.; A software framework, such as firmware management framework 120, is a logical abstraction in which a certain set of shared programming objects (e.g., programming code) providing generic functionality can be selectively overridden or specialized by programming objects (e.g., programming code) providing specific functionality; ¶s 0040, 0037. Fig 3D discloses securely injecting firmware), (The TPM also includes platform configuration registers (PCRs) to allow secure storage related to measurements of firmware, software, and platform specific configuration settings; ¶ 0011)

As per claim 20, Dewan as modified discloses wherein the load flow supports an off-IP firmware verification security model. (The TPM also includes platform configuration registers (PCRs) to allow secure storage related to measurements of firmware, software, and platform specific configuration settings; ¶ 0011)

selectively overridden or specialized by programming objects (e.g., programming code) providing specific functionality; ¶s 0040, 0037. Fig 3D discloses securely injecting firmware), (The TPM also includes platform configuration registers (PCRs) to allow secure storage related to measurements of firmware, software, and platform specific configuration settings; ¶ 0011)
As per claim 13, Dewan as modified discloses further comprising a EE read-only memory (ROM), (Dewan ¶ 0044] ) wherein the IP-facing interface comprises instructions to populate with the firmware. (Fig 1a illustrates firmware updates in a multi vendor computing system) 
Dewan as modified does not distinctly disclose a ROM. 
However, Futral et al. discloses a ROM ¶ 0031 ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dewan as modified and Futral et al.  because all references are in the same field of endeavor. Futral’s teaching of a ROM would enhance Dewan's as modified system by allowing updated to integrated into a read only memory such that preventing any writing to the memory are not allowed while at the same time firmware is maintained during power loss, thus improving system integrity and reliability. 
s 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0176524 by Dewan et al. in view of U.S. Publication No. 2020/0026505 by Olderdissen et al. and further view of U.S. Publication No. 2020/0050543 by Hong et al. 
As per claim 15, Dewan as modified discloses the invention of claim 11.
Dewan as modified does not distinctly disclose wherein the IP block lacks an internal memory to hold the firmware, and wherein the IP block is configured to execute the firmware directly from an addressable location in main memory for the system.
However, Hong et al. discloses  wherein the IP block lacks an internal memory to hold the firmware, and wherein the IP block is configured to execute the firmware directly from an addressable location in main memory for the system.(Fig 1 illustrates 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0176524 by Dewan et al. in view of U.S. Publication No. 2020/0026505 by Olderdissen et al. and further view of Patent No.  10,664,598 by Righi et al. 
As per claim 17, Dewan as modified discloses wherein the load flow supports a firmware for to the IP block. ((¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  

However, Righi et al. discloses a push model (col 5 lines 13-27) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dewan as modified and Righi et al.  because all references are in the same field of endeavor. Righi’s teaching of a push model would enhance Dewan's as modified system by allowing the vendor to push updates when available, thus implementing various updates as quickly as possible enhancing system functionality. 
As per claim 18. Dewan as modified discloses wherein the load flow supports a firmware for the IP block. ((¶ [0037] states that “at some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C).  The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E)”.  
Dewan as modified does not disclose a pull model. 
However, Righi et al. discloses a pull model (col 5 lines 13-27) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dewan as modified and Righi et al.  because all references are in the same field of endeavor. Righi’s teaching of a pull model would enhance Dewan's as modified system by allowing the computer itself to pull updates \allowing the system to incorporate updates when ready. 



Response to Arguments
Applicant's arguments filed on 12-02-2021 have been fully considered but they are not persuasive to the extent that is applicable to the claims.


Remarks
I.	Rejections under 35 USC § 103 

Applicants asserts that the combination of cited prior art is improper because if Dewan anticipated certain elements, “a PHOSITA would have no reason to look to Olderdissen as a combination”.  To support such statement Applicant alleges that Olderdissen firmware is not analogous to the firmware of the claim for loading different firmware into IP blocks. 
At the outset, Applicant provides no factual evidence for the above assertions. Arguments do not take place where there is a preponderance of evidence suggesting otherwise.  A distinction that is based on conclusory statement without any factual basis cannot stand to show non-obviousness.
As noted before, the Office submits that Fig. 1 of Olderdissen’s illustrates a “firmware manager” via a leader node in a multi-vendor computing system. According to ¶ [0037], the system discloses techniques by creating firmware modules that “implement a vendor-agnostic interface”. In this particular instance, Olderdissen is an improvement 
  
For at least the above reasons the rejections are believed to be proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                                                                                                                                                                             

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig 3D discloses securely injecting firmware